The County of Guadalupe,




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 17, 2014

                                      No. 04-14-00497-CV

                                          David GOAD,
                                            Appellant

                                                 v.

                         THE COUNTY OF GUADALUPE, TEXAS,
                                     Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 12-1923-CV
                            Honorable William Old, Judge Presiding

                                  CORRECTED ORDER
        On September 5, 2014, this court issued an order requiring appellant to pay the remainder
of the filing fee on or before November 4, 2014. That order was issued in error. Accordingly,
we withdraw our September 5, 2014 order and render this order in its place.

        A filing fee of $195.00 was due when this appeal was filed. See TEXAS SUPREME COURT
ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN CIVIL CASES IN THE COURTS OF
APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION (Misc. Docket No.
13-9127, Aug. 16, 2013). The clerk of the court notified appellant of the total amount due in a
letter dated July 16, 2014. On July 29, 2014, appellant paid $100.00 of the total amount due;
however, the full amount of the fee remains unpaid despite our decision to allow appellant
additional time to remit the remainder of the fee. Rule 5 of the Texas Rules of Appellate
Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay –
       at the time an item is presented for filing – whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       We therefore order appellant, not later than September 29, 2014 to either (1) pay the
remaining $95.00 of the applicable filing fee, or (2) provide written proof to this court that he is
indigent or otherwise excused by statute or the Texas Rules of Appellate Procedure from paying
the fee. See TEX. R. APP. P. 20.1 (providing that indigent party who complies with provisions of
that rule may proceed without advance payment of costs). If appellant fails to respond
satisfactorily within the time ordered, this appeal will be dismissed. See TEX. R. APP. P. 42.3.



                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court